The assessed securities are held in an active trust administered by a trustee whose principal place of business is in Philadelphia County; they are within the words of the taxing statute and are held for the benefit of policyholders in this and other states. Discrimination between domestic and foreign insurance companies is not involved, for, assuming that the securities would have been exempt if retained by the owning company, domestic or foreign, and not placed in the trust, the legislature had the power to tax such securities when placed in the trust. I would affirm the judgment.
Mr. Justice DREW concurs in this opinion.